Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-22 are allowed. The following is the examiner’s statement for allowance. Regarding claims 1 and 11, the prior art does not disclose or suggest the following: 
“…receiving, using one or more antennas, directed power from a wireless power transmission system positioned distally from the portable apparatus, and via a radiative wireless power transfer technology, in a multipath wireless power delivery environment… transmitting, using a wireless power transmitter operably coupled to the wireless power receiver, the DC power to a portable electronic device via a non-radiative wireless power transfer technology; and charging, using the wireless power transmitter…” in combination with the remaining limitations of independent claims 1 and 11. Dependent claims 2-10 and 12-13 are also allowed.
	Regarding claim 14, the prior art does not disclose or suggest the following: 
“…one or more antennas configured to wirelessly receive directed power from a wireless power transmission system positioned distally from the portable apparatus, and via a radiative wireless power transfer technology, in a multipath wireless power delivery environment…a wireless power transmitter operably coupled to the wireless power receiver and configured to wirelessly transmit the DC power to a portable electronic device via a non-radiative power transfer technology for charging the portable electronic device…” in combination with the remaining limitations of independent claim 14. Dependent claims 15-22 are also allowed.



MILLER discloses a wireless receiver/transmitter device which can receive wireless charging power from an external source and provide wireless charging to a portable wireless power receiving device. GREENE discloses a hybrid power harvesting device, the device comprising a near field antenna and a far field antenna, the received power input from both sources is used to charge an internal battery. However, neither reference nor their combination disclose the above missing limitation and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Omar whose telephone number (571)270-7165.  The examiner can normally be reached between 09:00 am-18:00 EST.
	
/AHMED  OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859